UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

 JICARILLA APACHE NATION,                      )
                                               )
                          Plaintiff,           )
                                               )
               v.                              )   Civil Case No. 07-803 (RJL)
                                               )
 U.S. DEPARTMENT OF THE                        )
 mnRIO~                                        )
                                               )
                          Defendant,           )
                                               )
 and                                           )
                                              )
 V ASTAR RESOURCES, INC., et al.,              )
                                              )
         Intervenor-Defendants.                )

                                           r.-
                                MEMORANDUM ORDER
                                  (October +,2010)

       For the reasons set forth by the United States Court of Appeals for the
District of Columbia in the July 16,2010 Opinion, Jicarilla Apache Nation v.
Dep 't o/the Interior, 613 F.3d 1112 (D.C. Cir. 2010), it is hereby

       ORDERED that the Department of the Interior's decision in Vastar
Resources, Inc., et al., MMS-98-0l31-IND (Mar. 28, 2007) (A.R. Supp. 1-12)
("Vastar") be vacated as it applied to the period from January 1984 to February
1988; and it is further

       ORDERED that the above-captioned action be reversed as it applied to the
period from January 1984 to February 1988; and it is further
         ORDERED that the above-captioned action be remanded to the
Department of the Interior for proceedings in according with the judgment of this
Court.

         SO ORDERED.                                  •


                                                 (Gt~
                                                RICHA~
                                                United States District Judge